Citation Nr: 1500946	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic hypochromic anemia.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from April 16 to May 21, 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with her request for a Board hearing.  In October 2014, the Veteran testified during a hearing conducted by videoconference before the undersigned.  A transcript of the hearing is of record.

The reopened claim for service connection for chronic hypochromic anemia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2001 rating decision denied service for chronic hypochromic anemia; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the April 2001 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying entitlement to service connection for chronic hypochromic anemia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the April 2001 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The April 2001 rating decision denied the Veteran's claim for service connection for chronic hypochromic anemia (claimed as a blood disorder) on the basis that the condition existed prior to her entry into service without evidence that it was aggravated by active duty.

The Veteran was notified of the RO's April 2001 determination and her appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the April 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the April 2001 rating decision includes the Veteran's written and oral statements in support of her claim.

During her October 2014 Board hearing, the Veteran testified that she had normal menstrual periods with no symptoms of anemia prior to entering service.  See Board hearing transcript at pages 2 and 11.  She had blood tests on two occasions prior to entering service, at Huntington and Beckley (evidently references to the VA medical center in Huntington, West Virginia, and the Beckley induction center).  Id. at 8.  The Veteran was told she was fine and sent to Fort Jackson.  Id. at 8-9.  

The Veteran participated in training that involved fast running without any problem.  Id. at 3-4.  She did not experience any problems until near the end of her six-week training period, and soon after receiving injections administered to recruits, when she experienced weakness and fatigue.  Id. at 4.  

The Veteran's testimony relates to the previously unestablished elements of a current anemia disability and a link between current anemia condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence has been received to reopen the claim for service connection for chronic hypochromic anemia.


REMAND

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for chronic hypochromic anemia entitles her to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.  

Records of the blood testing reported by the Veteran as having occurred prior to service have not been obtained.  VA has a duty to seek these relevant records.  38 U.S.C.A. § 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain records of any blood testing prior to service.

Inform the Veteran of any records that cannot be obtained, of the efforts made to obtain the records, and what further actions will be taken with regard to her claim.

2.  After obtaining available records schedule the Veteran for a VA examination by a physician to determine whether anemia had its onset in service; was aggravated in service; or is otherwise related to service.  The examiner should review the claims folder.  

The examiner should address the following:

a. Did any anemia disability present since February 2010) at least as likely as not (50 percent probability or more) have its onset in service or in the year immediately following service, or is it otherwise the result of a disease or injury in service? 

b. Is there clear and unmistakable evidence that the anemia disorder identified in service both pre-existed service and was not aggravated (worsened)?

The examiner should provide reasons for these opinions.  The examiner must the Veteran's reports of her history and symptoms. 

If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

3. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


